                                                                                                                          Case 2:19-cv-02229-APG-NJK Document 10 Filed 02/24/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        First Premier Bank
                                                                                                                      8
                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                      9
                                                                                                                                                   DISTRICT OF NEVADA
                                                                                                                     10
                                                                                                                        DIANNA L. WATT,                      CASE NO.: 2:19-cv-02229-APG-NJK
                                                                                                                     11
                                                                                                                               Plaintiff,                    STIPULATION AND ORDER TO
                                                                                                                     12                                      EXTEND TIME FOR DEFENDANT FIRST
                                                                                                                        v.                                   PREMIER BANK TO RESPOND TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                      PLAINTIFF’S COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        EQUIFAX INFORMATION SERVICES,
                                                                                                                     14 LLC; FIRST PREMIER BANK; FACTOR
                                                                                                                        TRUST, INC.,                         (Second Request)
                                                                                                                     15
                                                                                                                               Defendants.
                                                                                                                     16

                                                                                                                     17          Plaintiff Dianna L. Watt (“Plaintiff”) and Defendant First Premier Bank

                                                                                                                     18 (“First Premier”)1 stipulate and agree that First Premier has up to and including

                                                                                                                     19 March 27, 2020, to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional

                                                                                                                     20 time to investigate Plaintiff’s allegations and for First Premier to prepare a response.

                                                                                                                     21

                                                                                                                     22                            [Continued on the following page.]
                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                        1 By filing this Stipulation, First Premier is not waiving any defense, affirmative or
                                                                                                                     28 otherwise, it may have in this matter.


                                                                                                                          DMWEST #39945333 v1
                                                                                                                          Case 2:19-cv-02229-APG-NJK Document 10 Filed 02/24/20 Page 2 of 2



                                                                                                                     1           This is the second request for an extension, and it is made in good faith and

                                                                                                                     2 not for purposes of delay.

                                                                                                                     3           DATED this 24th day of February, 2020.

                                                                                                                     4 HAINES & KRIEGER, LLC                           BALLARD SPAHR LLP
                                                                                                                     5 By: /s/ David H. Krieger                        By: /s/ Stacy H. Rubin
                                                                                                                          David H. Krieger, Esq.                          Joel E. Tasca, Esq.
                                                                                                                     6    Nevada Bar No. 9086                             Nevada Bar No. 14124
                                                                                                                         8985 S. Eastern Avenue, Suite 350                Stacy H. Rubin, Esq.
                                                                                                                     7    Henderson, Nevada 89123                         Nevada Bar No. 9298
                                                                                                                                                                          1980 Festival Plaza Drive, Suite 900
                                                                                                                     8 Attorneys for Plaintiff Dianna L. Watt             Las Vegas, Nevada 89135
                                                                                                                     9                                                 Attorneys for Defendant First Premier
                                                                                                                                                                       Bank
                                                                                                                     10

                                                                                                                     11                                         ORDER
                                                                                                                     12             NO FURTHER EXTENSIONS IT IS SO ORDERED:
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                    WILL BE GRANTED.
                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                     14
                                                                                                                                                                DATED: February 24, 2020
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17

                                                                                                                     18

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39945333 v1                      2
